70 F.3d 1262
77 A.F.T.R.2d 96-420, 95-2 USTC  P 50,645
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfred R. MASTERS, Petitioner-Appellant,v.INTERNAL REVENUE SERVICE, Respondent-Appellee.Alfred R. MASTERS, Petitioner-Appellant,v.INTERNAL REVENUE SERVICE, Respondent-Appellee.
Nos. 94-2656, 95-1190.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 31, 1995.Decided:  November 30, 1995.

Appeals from the United States Tax Court.  (Tax Ct. Nos. 87-8169, 86-4171, 88-17901)
U.S.T.C.
AFFIRMED.
Alfred R. Masters, Appellant Pro Se.  David I, Pincus, Gary R. Allen, Richard Farber, Marion Elizabeth Erickson, Sarah Kay Knutson, United States Department of Justice, Washington, DC, for Appellee.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Alfred R. Masters appeals from the tax court's orders determining deficiencies and additional penalties with respect to his 1981, 1982, and 1983 federal income tax liability.  Our review of the records and the tax court's opinions reveals that these appeals are without merit.  Accordingly, we affirm on the reasoning of the tax court.  Masters v. Commissioner, Nos. 4171-86;  8169-87;  17901-88 (U.S. Tax Ct., Dec. 5, 1994).  We deny Appellant's motions for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


*
 In light of this disposition, Masters' motions for appointment of counsel are hereby denied.  Masters' motion in opposition to the Appellees' motion to extend the time for filing the informal brief is denied as moot